Citation Nr: 0007321	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-21 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The appellant had active duty from March 1971 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a May 1996 rating 
decision of the Department of Veterans' Affairs (hereinafter 
"VA") Regional Office in Huntington, West Virginia 
(hereinafter "RO"), which denied the veteran's claim for 
post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran's PTSD has not been attributed to a verified 
inservice stressor and is otherwise not shown to be related 
to his period of active military service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1996, the RO denied the veteran's claim after finding 
that there was no verifiable stressor to support the 
veteran's diagnosis of PTSD, and that the veteran had failed 
to submit details of his stressors which would otherwise 
warrant an attempt to verify the claimed stressors.  The 
veteran has appealed.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The record includes medical diagnoses of PTSD, and the 
veteran has put forth assertions regarding stressors during 
his service.  Further, in view of the efforts by the RO to 
verify the claimed stressors and the fact that two VA 
examinations have been conducted in connection with the 
veteran's claim, the Board believes no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  

As indicated above, claims for service connection for PTSD 
are evaluated in accordance with the criteria set forth in 
38 C.F.R. 3.304(f).  In this regard, the Board notes that 
amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (to be codified at 38 C.F.R. 
§ 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) noted that when the law controlling an issue 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, "the question arises as to which law now 
governs."  Id. at 311.  In that regard, the Court held that:

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to [the] appellant 
. . . will apply unless Congress provided 
otherwise or permitted the Secretary of 
[VA] (Secretary) to do otherwise and the 
Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. at 138.  
The new revisions serve primarily to codify the Court's 
decision in Cohen, and bring 38 C.F.R. § 3.304(f) in line 
with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran 's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Indeed, a remand of this issue 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 
60, 66 (1993). 

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this 
regard, a review of the veteran's written statements and 
testimony shows that he asserts that he participated in 
combat as a door gunner in a helicopter.  He has also 
submitted photocopies of four letters which he asserts he 
wrote while in Vietnam, which have been translated from 
Spanish into English.  These letters were partially 
illegible, but show that the veteran stated that he was 
thinking about changing his job to a door gunner because his 
work in supply was getting difficult.  He also indicated that 
he hit his head while running during a mortar alert. 

The veteran's service records include his personnel record 
(DA Form 20) which indicates that he served with the 61st AHC 
(Assault Helicopter Company) from September 6, 1971 to March 
14, 1972.  The DA Form 20 indicates that the veteran served 
in Vietnam from August 31, 1971 to March 18, 1972, and that 
his principal duty was supply clerk during his entire tour in 
Vietnam.  His discharge (DD Form 214) indicates that he was 
awarded the Republic of Vietnam Campaign Medal with "60" 
device, and the Vietnam Service Medal, and that his military 
specialty (MOS) was supply clerk.  

The Board has determined that the evidence does not warrant a 
preliminary finding that the veteran participated in combat 
with the enemy.  Although the veteran's statements, and the 
photocopies of letters he submitted, regarding his claim are 
credible, this evidence must be weighed together with the 
other evidence of record.  See Cohen v. Brown, 10 Vet. 
App. 128, 146 (1997).  In this case, the Board has noted the 
veteran's statements and letters, but finds that the 
preponderance of the evidence does not show that the veteran 
participated in combat.  The veteran's DD 214 does not show 
that he received any commendations or awards which appear to 
be awarded primarily or exclusively for circumstances 
relating to combat, such as the Combat Infantryman Badge, 
Purple Heart, or similar citation.  See VAOPGCPREC 12-99, 65 
Fed.Reg. 6256-6258 (2000).  There is no indication that the 
veteran was awarded an Air Medal, or any other award 
involving aviation, which would support his claim that he was 
a door gunner.  The claims file contains a letter from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR), dated in June 1998, in which the USASCRUR 
specifically stated that they could not verify the veteran's 
assertion that he was a door gunner.  In addition, service 
records indicate that while in Vietnam the veteran's 
principal duty was supply clerk, which is also his MOS.  
While the veteran may very well have served in a combat area 
(as evidenced by his service records) the Court has stated 
that serving in a combat zone is not the same as serving in 
combat.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see 
also VAOPGCPREC 12-99.  In this regard, although the 
veteran's DD Form 214 lists participation in the "15th 
campaign undesignated" the nature and extent of the 
veteran's participation in this operation is not described, 
and the Board finds that this notation is of less weight than 
the evidence in the veteran's service records, which contain 
specific information as to his principal duty as a supply 
clerk for an assault helicopter company.  See VAOPGCPREC 12-
99.  In addition, a review of unit histories for 61st AHC, 
and a letter from the USASCRUR (both discussed infra) do not 
provide a basis to find that the veteran (or 61st AHC supply 
clerks in general) participated in combat.  Finally, a unit 
history shows that some members of the 61st AHC received 
awards for bravery, that four members received Purple Hearts 
between January 1971 and February 1972, and that one member 
of that unit was killed in action during the veteran's tour 
in Vietnam.  However, the Board finds that this is not 
sufficient evidence to show that the veteran participated in 
combat.  In particular, the unit history shows the 61st AHC's 
mission primarily involved the insertion of soldiers into 
combat, and ferrying supplies to infantry units.  The unit 
history does not provide a basis to find that the unit's 
supply clerks commonly served as helicopter crew members, or 
that any members of the 61st AHC other than helicopter crew 
members normally came into contact with the enemy.  Based on 
the foregoing, the Board finds that the veteran did not 
participate in combat.  See Cohen v. Brown, 10 Vet. App. 128, 
145 (1997).  In reaching this determination, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim 
of participation in combat, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen, 10 Vet. App. 
at 147.  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the Court stated that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence."  West, Zarycki 
and Doran cited a provision of the VA ADJUDICATION PROCEDURE 
MANUAL M21-1 ("MANUAL 21-1") which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996);  Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996); 
see also Cohen, 10 Vet. App. at 147.

In this case, a review of the veteran's written statement, 
received in August 1993, and the hearing transcript from his 
October 1999 hearing, shows that he alleges that he has PTSD 
as the result of four stressors: 1) while serving as a door 
gunner in a helicopter during a combat assault in about 
November 1970, he saw a good friend killed when that friend's 
helicopter was shot down; 2) seeing a Vietnamese national, 
who had worked at his base, after he was killed by guard dogs 
during a sabotage attempt involving a fuel dump; 3) being 
shelled on Christmas day; and 4) exposure to snipers while 
driving a truck, and exposure to enemy fire while serving as 
a door gunner in a helicopter.  

As noted at the outset, the claims file includes medical 
diagnoses of PTSD.  However, in order for a grant of service 
connection for PTSD to be warranted, there must be credible 
evidence linking the PTSD to a verified inservice stressor.  
Despite the efforts of the RO, there has been no official 
verification of the claimed stressors.  
Initially, the Board notes that its discussion of 
participation in combat, supra, is largely applicable here.  
Briefly stated, the evidence does not support the veteran's 
claim that he served as a door gunner, or that he otherwise 
participated in combat.  In addition, the USASCRUR's June 
1998 letter shows that it was unable to verify any of the 
claimed stressors.  Of particular note, the USASCRUR 
specifically stated that they could not verify the veteran's 
stressor involving the sabotage of a fuel dump.  Accordingly, 
the Board finds that none of the claimed stressors have been 
verified.  The Board parenthetically notes that the Court has 
held that it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates and places of events claimed 
to support a PTSD stressor.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In this case, he has not provided names, 
dates and/or places with specificity, or other useful 
identifying information, which would allow for verification 
of his claimed stressors.  In a letter from the USASCRUR, 
dated in September 1993, the USASCRUR stated that it required 
much more specific information regarding the claimed 
stressors, and although the RO subsequently requested 
additional information from the veteran in March 1996, there 
is no record of a response.  Furthermore, although a letter 
from the USASCRUR, dated in January 1998, shows that the 
veteran was informed that he may request Official Military 
Personnel File (OMPF), it does not appear that he has done 
so.  
  
Although the record contains a diagnoses of PTSD linked to 
his service, there is no official verification of the claimed 
stressors.  As such, the diagnoses contain unsupported 
conclusions which are insufficient to warrant a grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996) (something more than medical nexus 
evidence is required to fulfill the requirement for 
"credible supporting evidence"); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Based on the foregoing, 
the veteran's claim for service connection for PTSD fails on 
the basis that there is no verified stressor; that all 
elements required for such a showing have not been met; and 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.

As a final matter, the Board acknowledges that during his 
October 1999 hearing, the veteran appeared to assert that he 
is receiving PTSD treatment from a Veterans' Center ("Vet 
Center") in Jersey City.  Although the claims file contains 
records from a VA medical center (VAMC) in Martinsburg, West 
Virginia, and VA hospital records from Jersey City, and 
Lyons, New Jersey, no "Vet Center" records are currently 
associated with the claims file.  However, even assuming the 
veteran was treated at a Vet Center (as opposed to a VAMC in 
New Jersey), the Board has determined that this claim may be 
fully and fairly adjudicated without obtaining these records.  
The veteran's claim has been denied because there is a lack 
of verification of the claimed stressors.  There is no 
indication that any Vet Center records, coming approximately 
26 years after the veteran's separation from service, contain 
information relevant to this aspect of his claim.  
Furthermore, the veteran has not identified these records as 
pertinent to this matter.  Therefore, the Board has 
determined that securing these records would not add 
pertinent evidence, and the Board's duty to assist is not 
triggered because such a duty is "limited to (securing) 
specifically identified documents that, by their description 
would be facially relevant and material to the claim."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); cf. Dunn v. 
West, 11 Vet. App. 462 (1998) (Board must obtain Veterans' 
Center records which are relevant to a basis for its denial).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied. 



		
	STEVEN L. COHN
Member, Board of Veterans' Appeals




 

